                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

___________________________________
                                   :
JUAN LOZADA-DELGADO,               :
                                   :
          Petitioner,              :       Civ. No. 19-6138 (NLH)
                                   :
     v.                            :       MEMORANDUM AND ORDER
                                   :
ATTORNEY GENERAL OF THE STATE OF   :
NEW JERSEY, et al.,                :
                                   :
          Respondents.             :
___________________________________:

     It appearing that:

     1.     Petitioner Juan Lozada-Delgado (“Petitioner”), a

prisoner currently confined at the Federal Correctional

Institution at Fort Dix in Fort Dix, New Jersey, has submitted a

Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241

regarding the execution of his sentence.    ECF No. 1.

     2.     The Court issued an order to answer, and the

Respondent file a full answer on the merits, arguing, inter

alia, that Petitioner has failed to exhaust his administrative

remedies.    See ECF No. 6.

     3.     Petitioner has since filed a letter request to dismiss

his Petition in order to exhaust his administrative remedies,

see ECF No. 7, which the Court construes as a request pursuant
to Federal Rule of Civil Procedure 41(a)(2), because Respondent

has already filed an answer.

     4.   Under Rule 41(a)(2), “an action may be dismissed at

the plaintiff’s request only by court order, on terms that the

court considers proper.”

     5.   The Court has considered Petitioner’s request and, in

light of the arguments provided by Respondent and Petitioner’s

concession regarding the exhaustion of administrative remedies,

finds the request to be proper.    The Court notes that there are

no counter-, cross-, or third-party claims in this matter.

     IT IS, therefore, on this    30th     day of September, 2019,

     ORDERED that Petitioner’s request to voluntary dismiss his

Petition for Writ of Habeas Corpus brought pursuant to 28 U.S.C.

§ 2241 is GRANTED; and it is further

     ORDERED that the Petition, ECF No. 1, is DISMISSED WITHOUT

PREJUDICE; and it is finally

     ORDERED that the Clerk of the Court shall serve a copy of

this Order upon Petitioner by regular mail and mark this action

closed.



                                        s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                  2
